DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                              Continued Examination Under 37 CFR 1.114A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-17-2021 has been entered.
                                                                      Response to Arguments
Applicant’s remarks and arguments, see (Pg. 6-7), filed on 10-17-2021, with respect to the amended feature of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Dellavecchia et al. (US-4,269,884, hereinafter Dellavecchia), in view of Yoshiyuki et al. (JPH-03,243,309, hereinafter Yoshiyuki).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim 1 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the applicants remarks and reply filed 10-17-2021. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated two sheets of fibers are implemented, as depicted in (Fig. 5) of the instant application (See Pg. 10 of Remarks 10-17-2021), and this statement indicates that the invention is different from what is defined in the claim(s) because currently, only a single fiber sheet material, while two are being utilized as amended. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-2, 5, 8, 12 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dellavecchia et al. (US-4,269,884, hereinafter Dellavecchia), in view of Yoshiyuki et al. (JPH-03,243,309, hereinafter Yoshiyuki)Regarding claim 1, 	
A production method for a fiber reinforced resin prepreg sheet material, the method comprising: 
a superimposing step of conveying and superimposing a fiber sheet material and a resin sheet material, 
wherein the resin in the resin sheet material is consisting of a thermoplastic resin; 
an integrating step of obtaining a composite sheet material by heating and pressing while conveying the superimposed fiber sheet material and resin sheet material and thereby melting the thermoplastic resin of the resin sheet material 
a solidifying step of solidifying the melted thermoplastic resin of the resin sheet material by cooling while conveying the composite sheet material and thereby forming a fiber reinforced resin prepreg sheet material, 
wherein in the superimposing step, a side end portion of the fiber sheet material is arranged outside a side end portion of the resin sheet material, and the fiber sheet material and the resin sheet material are superimposed so that the melted thermoplastic resin will not protrude from the side end portion of the fiber sheet material in the integrating step, and 
wherein in the superimposing step, the fiber sheet material is arranged on both sides of the resin sheet material.
Dellavecchia teaches the following:
& b.) (Col. 2, lines 39-42) teaches that an extruder 19 feeds a thermoplastic sheet 20 into laminating rolls 21 simultaneously with sheets 13 and 15, and long fiber mat or mats 23 which are fed from roll or rolls 24.
(Col. 2, lines 58-End) teaches that the clearance between rolls 21(a) and 21(b) is less than the combined thickness of components. This is necessary to effect an impregnation of mat 23 by sheet 20, and lamination of the resulting product to sheets 13 and 15. The temperature of the sheet 20 should be above (at least 10° C. above) the thermoplastic melting point to provide adequate residual heat to 
(Col. 3, lines 43-45) teaches that cooling rolls, such as rolls 29(a) and 29(b), can be used to quickly lower the temperature of laminate 25 sufficiently for easy cutting on cutter mechanism 26.
Dellavecchia makes no mention of the thermoplastic protruding from the side end portion of the fiber sheet, as such it is understood that no thermoplastic protrudes from the side end portion of the fiber sheet. 
(Example 1) teaches that all sheets are brought together including both graphite fiber mats 23 and molten sheet 20 at the nip of laminating rolls 21(a), 21(b). Highlighting (Fig. 1) best depicts the fabrication, where the fiber sheet material is imposed on both sides of the resin sheet material.
Regarding Claim 1, Dellavecchia teaches a thermoplastic polymer composite sheets fabrication that comprises feeding a thermoplastic sheet into heated laminating rolls simultaneously with fiber mats, the fiber mats are super imposed on both sides of the thermoplastic sheet. With Dellavecchia making no mention of the thermoplastic protruding from the side end portion of the fiber sheet. Dellavecchia 
(Pg. 1, ¶1, lines 34-End & Pg. 2, ¶1, lines 1-3) teaches that displayed in (Fig. 5), at the position of the press roll (35 & 36), the resin (31) to be impregnated into the reinforcing fiber bundle is spread in the pre-preg width direction (release sheet width direction). Then, both side portions (31a & 31b) in the width direction of the resin to be spread out protrude outside the width (Wp) of the pre-preg to be manufactured, if the protruding resin portions (31a & 31b) are within the width of the release sheet (32 & 33), there is no problem with the cutting allowance, or the width of the resin or release sheet may be reduced depending on the pressing force of the press rolls (35 &. 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a thermoplastic polymer composite sheets fabrication that comprises feeding a thermoplastic sheet into heated laminating rolls simultaneously with fiber mats, the fiber mats are super imposed on both sides of the thermoplastic sheet of Dellavecchia. By utilizing control over the width and placement of the resin in relations to the fibers to be impregnated, as taught by Yoshiyuki. Highlighting, implementation of control over the width and placement of the resin in relations to the fibers to be impregnated allows for assuring fabrication, due to the fact if resin is allowed to wrap around the back side of the press rolls, will prepreg will not be able to be peeled off, and thus impossible to manufacture, (Pg. 2, ¶1, lines 1-7).
Regarding claim 2,
Wherein at least in the superimposing step to the solidifying step, the fiber sheet material is conveyed in a state where a tension is applied across the entire width thereof, the composite sheet material and the fiber reinforced resin sheet material are conveyed in a state where a tension is applied across an entire width including a side end portion of the fiber sheet material where the resin sheet material is not impregnated or semi-impregnated into the fiber sheet material.
Dellavecchia teaches the following:
(Col. 2, lines 58-End) teaches that the clearance between rolls 21(a) and 21(b) is less than the combined thickness of components. As such, it is understood that the rolls 21(a) and 21(b) impart a tension onto the fiber as they are conveyed.
Regarding Claim 2, Dellavecchia teaches the same as stated above. Including the implementation of compression rollers used to assist in the impregnation of the resin into the fibers, (Col. 2, lines 58-End). Dellavecchia is silent on details regarding the tension being applied across the entire width. In analogous art as applied above, Yoshiyuki suggests details regarding the compression rollers, and in this regard Yoshiyuki teaches the following:
(Pg. 2, ¶2, lines 8-11} teaches that in the pre-preg manufacturing method to be performed, the surface length of one of the pair of rolls is equal to or longer than the width of the pre-preg to be prepared.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a thermoplastic 
Regarding claim 5, 	
Wherein in the integrating step, for the fiber sheet material comprising a plurality of fiber bundles or the spread fiber bundles arranged in the width direction, both side end portions of the resin sheet material are impregnated or semi-impregnated into the fiber bundle or spread fiber bundle arranged at an utmost side-end of the fiber sheet material.
Regarding Claim 5, Dellavecchia teaches the same as stated above. Including the implementation of compression rollers used to assist in the impregnation of the resin into the fibers, (Col. 2, lines 58-End). Dellavecchia is silent on details regarding the integrating step. In analogous art as applied above, Yoshiyuki suggests details regarding the compression rollers, and in this regard Yoshiyuki teaches the following:
(Pg. 1, ¶1, lines 34-End & Pg. 2, ¶1, lines 1-3) teaches as shown in (Fig. 5), the position of the press roll (35 & 36), and the resin (31} to be impregnated into the reinforcing fiber bundle is spread in the pre-preg width direction (release sheet width direction). Then, both side portions (31a & 31b) in the width direction of 
The same rejection rationale and analysis that was used previously for claim 1 can be applied here and should be referred to for this claim as well.
Regarding claim 8, 	
Wherein the resin sheet, material introduced in the superimposing step is continuously formed by slitting both ends of a resin film while molding the resin film by extrusion molding.
Regarding claim 8, Dellavecchia 
(Pg. 2, lines 75-77) teaches that the resin pool portion may be cut and removed together with the ear portion, and the prepreg in the central portion of the product may be wound together with the other release sheet. (Pg. 5, lines 164-166) teaches that the resin pool 60 and the ears of the release sheet 43 are both cut by the cutter 65 between the kite rolls 63.64, and the cut ears are wound or suitable. It is sent to various processing devices. This is best depicted in (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a thermoplastic polymer composite sheets fabrication that comprises feeding a thermoplastic sheet into heated laminating rolls simultaneously with fiber mats, the fiber mats are super imposed on both sides of the thermoplastic sheet of Dellavecchia. By utilizing cutters as a means for cutting both ends of the resin, as taught by Yoshiyuki. Highlighting, that the utilizing cutters as a means for cutting both ends of the resin provides a means for removing the resin pool portion that bulges in the thickness direction, it is possible to prevent the selvage portion (end portion in the width direction) of the winding roll from bulging during winding, (Pg. 2, lines 78-End & Pg. 3, lines 1).
Regarding claim 12,
Wherein in the superimposing step, both side end portions of the fiber sheet material arranged on both sides of the resin sheet material are arranged outside both side end portions of the resin sheet material.
 teaches the same as stated above. Including the implementation of compression rollers used to assist in the impregnation of the resin into the fibers, (Col. 2, lines 58-End). Dellavecchia is silent on details regarding the resin sheet material arrangement. In analogous art as applied above, Yoshiyuki suggests details regarding resin sheet material arrangement, and in this regard Yoshiyuki teaches the following:
(Pg. 1, ¶1, lines 34-End & Pg. 2, ¶1, lines 1-3) teaches as shown in (Fig. 5), the position of the press roll (35 & 36), and the resin (31} to be impregnated into the reinforcing fiber bundle is spread in the pre-preg width direction (release sheet width direction). Then, both side portions (31a & 31b) in the width direction of the resin to be spread out protrude outside the width (Wp) of the pre-preg to be manufactured, if the protruding resin portions (31a & 31b) are within the width of the release sheet (32 &33), there is no problem with the cutting allowance, or the width of the resin or release sheet may be reduced depending on the pressing force of the press rolls (35 & 36), Highlighting, that if the utmost edges of the fibers are embedded with resin if they fall within the length of the roller, if not they fail outside of the desired (Wp) and are thus cut off, in addition edges that are impregnated may still be cut off if they fall outside the desired (Wp). Where the act of resin being spread acts as the resin sheet material being arranged.

Regarding claim 16,
Whereby after the solidifying step, a prepreg sheet with a cured resin that does not protrude from the side end portion of the prepreg sheet can be further processed.
Dellavecchia teaches the following:
(Col. 2, lines 51-55) teaches that the sheet is subsequently cut with cutter mechanism 26 and/or slit longitudinally in a conventional manner by means of a slitter mechanism (not shown) on conveyor 27 and fed to stacking table 28. Highlighting, (Fig. 1) shows the cutting stage (26 & 27) to transpire after the cooling rollers (29a & 29b). Noting, that Dellavecchia makes no mention of resin protruding from the side end portion of the prepreg sheet, as such it is understood that no resin is found to be protruding from the side end portion of the prepreg sheet.
B.) Claim(s) 3 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dellavecchia, in view of Yoshiyuki, in view of Tom Kubota (WO-2005/033,390, hereinafter Kubota) and in further view of Daisaku et al. (JP-2004-225,183, hereinafter Daisaku)
Regarding claim 3, 	

a fluidly-spreading step of spreading a fiber bundle by moving the fiber bundle in a width direction while bending a fiber by causing fluid to pass through the fiber bundle; 
a longitudinal vibration applying step of repeatedly applying a change operation in which a part of the fiber bundle is pressed to become in a state of tension while causing a contact member to contact the fiber bundle to be conveyed, and then the contact member is spaced from the fiber bundle in the state of tension and temporarily setting the fiber bundle into a state of relaxation; and 
a lateral vibration applying step of reciprocatively vibrating, in the width direction, the fiber bundle having been spread.
Regarding Claim 3, Dellavecchia 
(Pg. 4, lines 10-14) teaches that a plurality of fiber bundles (12) each in the shape of a tape may be arranged in parallel and adjacent each other so the finished composite fabric product will have a desired width or area, this is accomplished with a comb (16), The comb (16) is used to help maintain the orientation of the fibers in the bundle(s). After the fiber bundles have the desired orientation, a matrix material (18) is placed above and below the fiber bundles (12) by, for example, a reel. (Pg. 4, lines 27-30) teaches that a pair of heated pressure rollers (compaction rolls) 20 may be used to apply heat and pressure to the fiber bundle 12 and the matrix material 18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a thermoplastic polymer composite sheets fabrication that comprises feeding a thermoplastic sheet into heated laminating rolls simultaneously with fiber mats, the fiber mats are super imposed on both sides of the thermoplastic sheet of Dellavecchia as modified. By utilizing rollers and heated pressure rollers (compression rollers) along with a comb on a moving fiber bundle, as taught by Kubota. Highlighting, implementation of rollers and heated pressure rollers (compression rollers) along with a comb on a moving fiber bundle allows for spreading step of the matrix material on to the fiber bundle, while spreading a fiber bundle in a width direction, (Pg. 4, lines 10-14 & lines 27-30).
Regarding Claim 5, Dellavecchia as modified teaches the same as stated above. Dellavecchia is silent on any type of vibration application step. In analogous art for the 
([0008], lines 5-7) teaches that an opening method is provided wherein the fiber is further opened using a vertical vibration roll vibrating in the vertical direction with respect to the running direction of the reinforcing fiber bundle.
([0008], lines 3-6) teaches that the fiber is opened by sequentially contacting the roll under tension, the fiber is spread using a horizontal vibrating roll vibrating in the roll axis direction, and further using a vertical vibrating roll vibrating vertically in the running direction of the reinforcing fiber bundle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a thermoplastic polymer composite sheets fabrication that comprises feeding a thermoplastic sheet into heated laminating rolls simultaneously with fiber mats, the fiber mats are super imposed on both sides of the thermoplastic sheet of Dellavecchia as modified. By utilizing vibrational rollers, as taught by Daisaku. Highlighting, implementation of vibrational rollers allows for the spreading and widening of the fiber bundle such that the formation of a reinforcing fiber sheet maybe be accomplished, (Pg. 4, lines 3-7).
Regarding claim 14,
Wherein in the integrating step, for the fiber sheet material comprising a plurality of the spread fiber bundles arranged in the width direction, both side end 
Regarding Claim 14, Dellavecchia as modified teaches the same as stated above. Including the implementation of compression rollers used to assist in the impregnation of the resin into the fibers, (Col. 2, lines 58-End). Dellavecchia is silent on details regarding the integrating step. In analogous art as applied above, Yoshiyuki suggests details regarding the compression rollers, and in this regard Yoshiyuki teaches the following:
(Pg. 1, ¶1, lines 34-End & Pg. 2, ¶1, lines 1-3) teaches as shown in (Fig. 5), the position of the press roll (35 & 36), and the resin (31} to be impregnated into the reinforcing fiber bundle is spread in the pre-preg width direction (release sheet width direction). Then, both side portions (31a & 31b) in the width direction of the resin to be spread out protrude outside the width (Wp) of the pre-preg to be manufactured, if the protruding resin portions (31a & 31b) are within the width of the release sheet (32 &33), there is no problem with the cutting allowance, or the width of the resin or release sheet may be reduced depending on the pressing force of the press rolls (35 & 36), Highlighting, that if the utmost edges of the fibers are embedded with resin if they fall within the length of the roller, if not they fail outside of the desired (Wp) and are thus cut off, in addition edges that are impregnated may still be cut off if they fall outside the desired (Wp).

Regarding claim 15,
Wherein in the superimposing step, the fiber sheet material comprising a plurality of the spread fiber bundles arranged in the width direction is shifted in the width direction so that the spread fiber bundles do not overlap with each other.
Regarding Claim 15, Dellavecchia as modified teaches the same as stated above. Including no mention that the fibers of the fiber mat are found to overlap with each other. In analogous art for a manufacturing method for composite material that utilizes epoxy resin composition, fibers, and heated rollers utilized for impregnating fibers with epoxy resin as they pass between the heated rollers, Kubota suggest details regarding the discussing the orientation of fibers, and in this regard Kubota teaches the following:
(Pg. 4, lines 10-14) teaches that a plurality of fiber bundles (12) each in the shape of a tape may be arranged in parallel and adjacent each other so the finished composite fabric product will have a desired width or area, this is accomplished with a comb (16). The comb (16) is used to help maintain the orientation of the fibers in the bundle(s). Noting, the comb causes shifting in the width direction. (Pg. 6, lines 23-26), teaches that the products produced by this method had been shown to have many superior physical properties. As a result of the above described process, the yarns (tows) are locked in place by the matrix material allowing the yarns to stay in place, which facilitates subsequent lay-up processes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a thermoplastic polymer composite sheets fabrication that comprises feeding a thermoplastic sheet into heated laminating rolls simultaneously with fiber mats, the fiber mats are super imposed on both sides of the thermoplastic sheet of Dellavecchia as modified. By utilizing a comb that assisting in the promoting fiber orientation and conservation of the fiber orientation, as taught by Kubota. Highlighting, implementation a comb allows for maintaining the orientation of the fibers in the bundle. Wherein this orientating leads to achieving straight and parallel fiber alignment which lowers the coefficient of variation, (Pg. 6, lines 23- 26)C.) Claim(s) 4, are rejected under 35 U.S.C. 103 as being unpatentable over Dellavecchia, in view of Yoshiyuki, in view of Kubota in view of Daisaku and in further view of Jean-Francois Le Costaouec (US-10,406,798, hereinafter Le Costaouec)
Regarding claim 4,
Wherein an areal weight of the spread fiber bundle is 10 g/m2 to 80 g/m2
Regarding Claim 14, Dellavecchia as modified teaches the same as stated above. Highlighting, Yoshiyuki does not mention specifics on the areal weight of the spread fiber bundles. However, (Claim 18) of Yoshiyuki states that spreading the fibers prior to step (b), allows for a low fiber aerial weights to be achieved. Additionally, (Pg. 4, lines 10-14) of Kubota teaches that a plurality of fiber bundles (12) each in the shape of a tape may be arranged in parallel and adjacent each other so the finished composite fabric product will have a desired width or area, this is accomplished with a comb (16) as seen in (Fig. 1). In analogous art as for spread fiber bundles wherein the bundles are oriented via a manipulation device and the fiber bundles transported via punch rollers, Le Costaouec further discussing obtaining a desired areal weight to the spread fiber bundles, in this regard La Costaouec teaches the following:
(Col. 5, lines 25-30) teaches that a manipulator (110) may assist with achieving the fiber volume and/or areal weight desired. The manipulator (110) may agitate, disturb, loosen, and/or spread the fiber bundle (150) into a desired fiber volume. The manipulator (110) may be a physical apparatus, such as a spreader bar. Highlighting, that the areal weight of the spread fiber bundle may be optimized via the agitation and manipulation of the fiber bundle and is understood to impact the orientation and spacing between fibers within the fiber bundle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a thermoplastic polymer composite sheets fabrication that comprises feeding a thermoplastic sheet into In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. Dellavecchia as modified / La Costaouec discloses the claimed invention except for optimized areal weight of the spread fiber bundle. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the areal weight of the spread fiber bundle, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to optimize the areal weight of the spread fiber bundle for the purpose of tailoring and modifying the orientation and spacing between fibers within the fiber bundle, (Col. 5, lines 25-30). 
D.) Claim(s) 6, are rejected under 35 U.S.C. 103 as being unpatentable over Dellavecchia, in view of Yoshiyuki and in further view of Feng et al. (US-10,040,267, hereinafter Feng)
Regarding claim 6, 	
Wherein an average thickness in a width direction of the resin sheet material is 10 μm to 50 μm.
Regarding Claim 14, Dellavecchia as modified teaches a thermoplastic polymer composite sheets fabrication that comprises feeding a thermoplastic sheet into heated laminating rolls simultaneously with fiber mats, the fiber mats are super imposed on both sides of the thermoplastic sheet. Including that the implementation of a plurality of embossing rolls 121(a) and 121(b) can be employed, the roll 121(b) being provided with a plurality of projections 174' similar to projections 174 of roll 121(a), for positioning mat 123' in sheet 120, (Col. 3, lines 61-65). Dellavecchia as modified also teaching that the thickness (height) of the resin sheet is determined by the need to impregnate fiber mat. Dellavecchia as modified is silent on the average thickness in a width direction of the resin sheet. In analogous art as for method for making a composite material having a three dimensional texture, Feng further discussing details about parameters regarding the thickness of the resin shit material implemented, in this regard Feng teaches the following:
(Col. 3, lines 58-61} teaches that the thermoplastic material layer (16) can be omitted, in this case the base material (18) is directly adhered to the coating layer (12). (Col. 2, lines 61-67) teaches that, the second polymer mixture may be coated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a thermoplastic polymer composite sheets fabrication that comprises feeding a thermoplastic sheet into heated laminating rolls simultaneously with fiber mats, the fiber mats are super imposed on both sides of the thermoplastic sheet of Dellavecchia as modified. By utilizing a release material with resin material layered upon it to a desirable height, as taught by Feng. Highlighting, implementation of a release materials with a resin material layered upon it to a predefined height allows for the adjusting and customizing the resin layer thickness deposited on to fiber from 0.02 mm (20μm) up to 2.0 mm, (Col 2, lines 61-67).
E.) Claim(s) 7-8, 13, are rejected under 35 U.S.C. 103 as being unpatentable over Dellavecchia, in view of Yoshiyuki and in further view of Sugahara et al. (US-6,042,765, hereinafter Sugahara)Regarding claim 7, 	
Wherein the resin sheet material is formed so that a deviation of the thickness in the width direction from an average thickness thereof falls within +10% of the average thickness.
 as modified teaches a thermoplastic polymer composite sheets fabrication that comprises feeding a thermoplastic sheet into heated laminating rolls simultaneously with fiber mats, the fiber mats are super imposed on both sides of the thermoplastic sheet. Dellavecchia as modified is silent on a deviation of the thickness in the width direction of the resin sheet. In analogous art for the production of composite materials that utilizes fibers bundles and rollers for impregnating said fiber bundles with resin material in the shape of sheets, Sugahara suggest details a deviation of the thickness in the width direction of the resin sheet in turn adding further discussion regarding optimization on the parameters of the resin sheet material, in this regard Sugahara teaches the following:
(Col. 7, lines 10-15) teaches that although the thickness of the fiber-reinforced thermoplastic resin sheet is not limited, when the fiber-reinforced thermoplastic resin sheet is thin, the reinforcing effect cannot be obtained, and when it is thick, it is difficult to shape the sheet into the hollow member. Highlighting, that if the desired resin thickness is on the cusp of a critical value and the deviation in the average thickness is too large, the aforementioned consequences would occur. As such, the thickness of the thermoplastic resin sheet is understood to impact the properties and post-processability of the articles fabricated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a thermoplastic polymer composite sheets fabrication that comprises feeding a thermoplastic sheet into heated laminating rolls simultaneously with fiber mats, the fiber mats are super 
Regarding claim 13,
Wherein in the integrating step, the composite sheet material is heated and pressed so that a thickness thereof becomes thicker than a thickness in a state where the resin sheet material melts and is completely impregnated into the fiber sheet material.
Regarding claim 13, Dellavecchia as modified teaches the same as stated. In analogous art as applied above in claim 7, Sugahara teaching further details regarding the fiber sheets arrangement, and in this regard Sugahara teaches the following:
(Col. 18 & Col. 19, Example 3) teaches that a mixture of the resin in a molten state and reinforced fiber bundles was cooled while pressing to thereby obtain a fiber reinforced thermoplastic resin base sheet 25E with a thickness of 0.5 mm. Next, a fiber-reinforced thermoplastic resin base sheet 25F (not shown) with a thickness of 0.3 mm was obtained in the same manner as in Example 2. The fiber-reinforced thermoplastic resin base sheet 25E was sandwiched between the two fiber - reinforced thermoplastic resin basic sheets 25F to integrate with each other to thereby obtain a fiber-reinforced thermoplastic resin sheet 5 of a thickness of 1.2 mm. Highlighting, that the sandwiching of multiple layers of fibers allows for the formation of a composite sheet material that is heated and pressed to a desired 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a thermoplastic polymer composite sheets fabrication that comprises feeding a thermoplastic sheet into heated laminating rolls simultaneously with fiber mats, the fiber mats are super imposed on both sides of the thermoplastic sheet of Dellavecchia as modified. By utilizing a fiber sheets that are stacked to a desired thickness, as taught by Sugahara. Highlighting, implementation a fiber sheets that are stacked to a desired thickness is it allows for the formation of a composite sheet material that when heated and pressed may be done so to a desired thickness.
F.) Claim(s) 11, is rejected under 35 U.S.C. 103 as being unpatentable over Dellavecchia, in view of Yoshiyuki, in view of Kubota
Regarding claim 11,
Wherein in the superimposing step, the fiber sheet material comprising a plurality of the fiber bundles or the spread fiber bundles arranged in the width direction is shifted in the width direction so that the fiber bundles or the spread fiber bundles do not overlap with each other.
 teaches the same as stated above. Including no mention that the fibers of the fiber mat are found to overlap with each other. In analogous art for a manufacturing method for composite material that utilizes epoxy resin composition, fibers, and heated rollers utilized for impregnating fibers with epoxy resin as they pass between the heated rollers, Kubota suggest details regarding the discussing the orientation of fibers, and in this regard Kubota teaches the following:
(Pg. 4, lines 10-14) teaches that a plurality of fiber bundles (12) each in the shape of a tape may be arranged in parallel and adjacent each other so the finished composite fabric product will have a desired width or area, this is accomplished with a comb (16). The comb (16) is used to help maintain the orientation of the fibers in the bundle(s). Noting, the comb causes shifting in the width direction. (Pg. 6, lines 23-26), teaches that the products produced by this method had been shown to have many superior physical properties. As a result of the above described process, the yarns (tows) are locked in place by the matrix material allowing the yarns to stay in place, which facilitates subsequent lay-up processes if such processes are carried out. The process disclosed achieves straight and parallel fiber orientation which lowers the coefficient of variation. Noting, that the arrangement of the fibers is considered a result effective variable, due to its impact on the coefficient of variation achieved for the fabricated reinforced sheet. Additionally, one could cite the case law for result effective variables as was done above in claim 1 if needed for any discrepancies in the arrangement of the fiber during manufacturing.

	                                                  Conclusion
Seiya Nakai (US-10,434,730) – teaches in the (Abstract) a technique for stable, high-speed treatment of reinforcement fiber. In a state where a unidirectional fiber bundle is held between a supporting surface of a support and a pressing surface of a resonator ultrasonically vibrating in a pressing direction perpendicular to the supporting surface, a pressed part of the unidirectional fiber bundle pressed by the pressing surface is moved in a longitudinal direction of the unidirectional fiber bundle.
Emmit Archer (US-4,414,266) – teaches in the (Abstract) a polyethylene terephthalate (PET) sheet material incorporating fibrous reinforcement, e.g. 20 to 60% glass fibre, is holding superimposing layers of reinforcement and molten PET in contact under pressure and then cooling the layers to below the glass transition temperature of PET at 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715